Exhibit 10.1

EXECUTION VERSION

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

December 5, 2018

Daniel S. Och

c/o Willoughby Capital Holdings, LLC

10 Bank Street, Suite 1120

White Plains, New York 10606

Re: OZ Recapitalization

Ladies and Gentlemen:

This binding letter agreement (as amended, supplemented or otherwise modified
from time to time, this “Agreement”) is effective as of December 5, 2018 (the
“Effective Date”) and sets forth the agreements, arrangements, understandings
and intentions of Och-Ziff Capital Management Group LLC (the “Company”) and the
subsidiaries of the Company set forth on the signature pages hereto (the “OZ
Subsidiaries” and, together with the Company, the “OZ Parties”), on the one
hand, and Daniel S. Och (“DSO”), on the other, with respect to certain
recapitalization arrangements to be implemented at the Company and its
subsidiaries.

In connection with the foregoing, the parties hereto, each intending to be
legally bound, agree, subject to (i) the terms and conditions set forth in
Exhibit A hereto, including without limitation, the approval by (A) a majority
of the minority of the holders of Class A Units (as defined in Exhibit A hereto)
(i.e., excluding DSO and any holders of Class A Units that receive Class E Units
(as defined in Exhibit A hereto)), (B) in the case of the amendment to the Tax
Receivable Agreement, dated as of January 12, 2009 (the “TRA”), the requisite
beneficiaries under the TRA, (C) the OZ Parties’ senior lenders and (D) senior
management of the Company or its subsidiaries that are signing the Management
Arrangements (as defined in Exhibit A hereto) (the “Management Arrangement
Parties”) (clauses (A), (B), (C) and (D), collectively, the “Required
Consents”), (ii) the absence of a material adverse effect on the Company from
and after the date on which the transactions contemplated by this Agreement are
announced, (iii) the execution of definitive release agreements by the
applicable releasing parties to give effect to the “Release” section in Exhibit
A and the sections related thereto contained in this Agreement and (iv) the
receipt of a customary solvency opinion (it being agreed that the effectiveness
of this Agreement, including the obligations of the parties hereto, shall be
conditioned on the conditions in the foregoing clauses (i)-(iv), unless
otherwise mutually agreed by the Company and DSO), in each case, as follows:

1. Recapitalization Terms and Conditions. As of the Effective Date, the OZ
Parties and DSO, on behalf of themselves and their affiliates and related
parties, hereby agree to the terms and conditions set forth on Exhibit A, the
terms of which are hereby incorporated by reference. As promptly as practicable
following the date hereof, the parties hereto shall in good faith negotiate and
execute such definitive documentation as is reasonably necessary to reflect the
terms hereof and such amendments to the organizational documents of the OZ
Parties and any other agreement to which an OZ Party, DSO or their respective
affiliates or related parties is a party (collectively, the “Existing OZ
Agreements”), which Existing OZ Agreements include (a) (i) the Unit Designation
of the Preferences and Relative, Participating, Option and Other Special Rights,
Powers and Duties of Class A Cumulative Preferred Units of OZ Management LP,
dated October 5, 2016 (as amended), (ii) the Unit Designation of the Preferences
and Relative, Participating, Option and Other Special Rights, Powers and Duties
of Class A Cumulative Preferred Units of OZ Advisors LP, dated October 5, 2016
(as amended) and (iii) the Unit Designation of the Preferences and Relative,
Participating, Option and Other Special Rights, Powers and Duties of Class A
Cumulative Preferred Units of OZ Advisors II LP, dated October 5, 2016 (as
amended), (b) the partner agreements with active Och-Ziff partners who will be
parties to new Management Arrangements (as defined in Exhibit A), (c) the Second
Amended and Restated Limited Liability Company Agreement of the Company, as
amended (the “Company LLC Agreement”), (d) the Class B Shareholders Agreement,
dated as of November 13, 2007, by and among the Company and the individuals set
forth on the signature pages thereto, as amended, and (e) the Amended and
Restated Exchange Agreement, dated as of August 1, 2012, by and among the
Company the subsidiaries of the Company party



--------------------------------------------------------------------------------

thereto and the Och-Ziff Limited Partners and Class B Shareholders from time to
time party thereto, as amended, and shall take such other actions as are
reasonably necessary to reflect the terms hereof (including using commercially
reasonable efforts to obtain the Required Consents and using commercially
reasonable efforts to cause the Management Arrangement Parties to enter into
Management Arrangements on terms and conditions consistent with Exhibit A hereto
as promptly as practicable after the date hereof). In the event of any conflict
between any provision of an Existing OZ Agreement, on the one hand, and any
provision of this Agreement, on the other hand, the provisions of this Agreement
shall control.

2. Representations and Warranties. Each of the OZ Parties and DSO represents and
warrants to the other as follows: (a) in the case of an OZ Party, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction where it purports to be organized; (b) such party has full power
and authority (and, in the case of DSO, legal capacity) to enter into and
perform its obligations under this Agreement; (c) all actions (including, in the
case of the OZ Parties, the approval of the Conflicts Committee (as defined in
the Company LLC Agreement)) necessary to authorize such party’s signing and
delivery of this Agreement, the performance of its obligations hereunder and the
acknowledgements made by such party hereunder, have been duly taken; (d) in the
case of an OZ Party, this Agreement has been duly signed and delivered by a duly
authorized officer or other representative of such OZ Party; (e) this Agreement
constitutes the legal, valid and binding obligation of such party enforceable in
accordance with its terms (except as such enforceability may be affected by
applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally, and except that the availability of equitable remedies is
subject to judicial discretion); (f) no consent, approval or notification of any
other person or entity (including any governmental authority) is required in
connection with the signing, delivery and performance of this Agreement by such
party that have not been obtained (other than the Required Consents); and
(g) the signing, delivery and performance of this Agreement do not violate the
organizational documents of such party (in the case of the OZ Parties) or any
material agreement to which such party is a party or by which it is bound.

3. Expenses. Except as set forth in Exhibit A, each party hereto shall bear its
own costs and expenses in connection with this Agreement and the transactions
contemplated hereby.

4. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at the following addresses (or at such other address for a party
as will be specified by like notice):

A. if to an OZ Party, to:

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Email: David.Levine@ozm.com

Attention: Chief Legal Officer

with a copy (which will not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Email: joseph.coco@skadden.com

Email: peter.serating@skadden.com

Attention: Joseph A. Coco

Attention: Peter D. Serating

B. if to DSO, to:

Daniel S. Och

c/o Willoughby Capital Holdings, LLC

10 Bank Street, Suite 1120

White Plains, NY 10606

with a copy (which will not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Facsimile: (212) 757-3990

Email: Ajdeckelbaum@paulweiss.com

Eching@paulweiss.com

Attention: Ariel J. Deckelbaum

Attention: Ellen N. Ching

 

2



--------------------------------------------------------------------------------

All such notices or communications will be deemed to have been delivered and
received (a) if delivered in person, on the day of such delivery, (b) if by
facsimile or electronic mail, on the day on which such facsimile or electronic
mail was sent; provided, that receipt is confirmed, (c) if by certified or
registered mail (return receipt requested), on the seventh business day after
the mailing thereof or (d) if by reputable overnight delivery service, on the
second business day after the sending thereof.

5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be construed in accordance with and governed by the laws of the
State of Delaware without regard to principles of conflict of laws. Each party
hereto (i) irrevocably submits to the jurisdiction of the Court of Chancery of
the State of Delaware or, if such court lacks jurisdiction, any Delaware state
court or U.S. federal court sitting in Wilmington, Delaware in any action
arising out of this Agreement and (ii) consents to the service of process by
mail.

6. Counterparts. This Agreement may be executed in counterparts and signatures
may be delivered by facsimile or by e-mail delivery of a “.pdf” format data
file, each one of which shall be deemed an original and all of which together
shall constitute one and the same Agreement.

7. Construction; Headings. As used herein, (i) “or” shall mean “and/or”; (ii)
the terms “hereof”, “herein”, “hereby” and derivative or similar words refer to
this entire Agreement; and (iii) “including” or “include” shall mean “including,
without limitation.” The headings and captions herein are inserted for
convenience of reference only and are not intended to govern, limit or aid in
the construction of any term or provision hereof. It is the intention of the
parties that every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party (notwithstanding any rule of law requiring an Agreement to be strictly
construed against the drafting party), it being understood that the parties to
this Agreement are sophisticated and have had adequate opportunity and means to
retain counsel to represent their interests and to otherwise negotiate the
provisions of this Agreement.

8. Successors and Assigns. Except as otherwise provided herein, all of the terms
and provisions of this Agreement shall inure to the benefit of and be binding
upon each of the parties hereto and their respective permitted assigns and
transferees. This Agreement may not be assigned by any of the parties without
the prior written consent of the other parties hereto.

8. Entire Agreement. Except as expressly contemplated herein, this Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

10. No Third Party Beneficiaries. It is understood and agreed among the parties
that this Agreement and the covenants made herein are made expressly and solely
for the benefit of the parties hereto, and that, except as otherwise expressly
provided for in this Agreement, no other person or entity shall be entitled or
be deemed to be entitled to any benefits or rights hereunder, nor be authorized
or entitled to enforce any rights, claims or remedies hereunder or by reason
hereof.

11. Amendments; Remedies and Waivers. No provision of this Agreement may be
amended, modified or waived except in writing signed by the Company and DSO.
Except as otherwise expressly set forth herein, no delay or omission on the part
of any party to this Agreement in exercising any right, power or remedy provided
by law or provided hereunder shall impair such right, power or remedy or operate
as a waiver thereof. The single or partial exercise of any right, power or
remedy provided by law or provided hereunder shall not preclude any other or
further exercise of any other right, power or remedy. The rights, powers and
remedies provided hereunder are cumulative and are not exclusive of any rights,
powers and remedies provided by law.

12. Further Action. The parties shall execute and deliver all documents, provide
all information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

13. Specific Performance. The parties hereto agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity, and shall not be required to post a bond or other collateral
in connection therewith.

 

3



--------------------------------------------------------------------------------

14. Public Announcements. The initial press release and other filings announcing
the entry into this Agreement (the “Initial Filings”) shall be mutually agreed
by the Company and DSO. No party hereto shall issue, or cause to be issued, any
public announcements or disseminate any marketing material concerning the
existence or terms of this Agreement without the prior written approval of the
other party, except to the extent such announcement is required by law or stock
exchange requirements; provided, however, that the foregoing shall not apply to
any press release or materials to the extent it contains substantially the same
information as previously communicated in the Initial Press Filings or by one or
more of the parties without breach of the provisions hereof. If a public
announcement is required by law or stock exchange requirements, the parties
hereto will consult with each other before making the public announcement. To
the extent any announcement or any marketing material permitted under this
Section 14 expressly refers to any party or its affiliates or related party,
such party shall, in its sole discretion, have the right to revise such
announcement or advertising or marketing material prior to granting such written
approval.

15. Actions and Determinations by the OZ Parties. With respect to any notice,
consent, approval, waiver or other action or determination that is required or
permitted to be taken, given or made by any of the OZ Parties pursuant to this
Agreement, such notice, consent, approval, waiver or other action or
determination shall be taken, given or made only by or with the express
authorization of the Conflicts Committee. The Conflicts Committee shall be
entitled to exercise all rights and remedies of the OZ parties against DSO
hereunder, and the parties hereto shall take all action necessary to cause the
OZ Parties to comply with the directives of the Conflicts Committee issued
pursuant hereto.

 

4



--------------------------------------------------------------------------------

If this Agreement correctly sets forth our understanding, please so acknowledge
by signing below and returning a signed copy of this Agreement to us.

 

Very truly yours, OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

/s/ Robert Shafir

  Name: Robert Shafir   Title: Chief Executive Officer

Accepted and Agreed as of the date first set forth above:

 

DSO:

/s/ Daniel S. Och

Daniel S. Och

 

OZ SUBSIDIARIES:

 

OZ MANAGEMENT LP

 

By: Och-Ziff Holding Corporation, its general partner

 

By:  

/s/ Robert Shafir

  Name: Robert Shafir   Title: Chief Executive Officer

OZ ADVISORS LP

 

By: Och-Ziff Holding Corporation, its general partner

By:  

/s/ Robert Shafir

  Name: Robert Shafir   Title: Chief Executive Officer

OZ ADVISORS II LP

 

By: Och-Ziff Holding LLC, its general partner

By:  

/s/ Robert Shafir

  Name: Robert Shafir   Title: Chief Executive Officer OCH-ZIFF HOLDING
CORPORATION By:  

/s/ Robert Shafir

  Name: Robert Shafir   Title: Chief Executive Officer OCH-ZIFF HOLDING LLC By:
 

/s/ Robert Shafir

  Name: Robert Shafir   Title: Chief Executive Officer

 

5



--------------------------------------------------------------------------------

Exhibit A

Recapitalization Terms

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET

This term sheet (this “Term Sheet”) sets forth the terms relating to a
restructuring with respect to Och-Ziff Capital Management Group LLC (“Och-Ziff”,
and together with its subsidiaries, the “Och-Ziff Group”).

 

EQUITY REALLOCATION:

 

Subject to the Och-Ziff Group and members of senior management entering into
binding arrangements (such arrangements, the “Management Arrangements”)
regarding commitments, compensation and restrictive covenants that are no less
favorable than those set forth on Annex A attached hereto:

 

•  DSO and the holders of Class A Units will together reallocate 35% of their
Class A Units to existing senior management and new hires, which reallocation
shall be accomplished by recapitalizing such Class A Units into a separate class
of units (“Class A-1 Units”) and granting an equal number of units of a newly
created class of equity incentives that are only entitled to future profits and
gains (such interests, the “Class E Units”), which Class E Units will be granted
on the effective date of the recapitalization; provided, that (i) such Class A-1
Units shall be cancelled only at such time and to the extent as such Class E
Units vest1 and achieve a book-up (it being understood that Class E Units shall
vest upon a liquidation or upon a change of control transaction), and
(ii) except as set forth under “Redemption” below, such Class A-1 Units shall
not be entitled to vote unless and until reallocated as E Units (the “Vote
Holiday”),2 provided that the Class E Units shall be entitled to vote to the
extent vested, and (iii) up to 10% of such Units shall be granted to new hires.
With respect to any current holder of Class A Units who is also receiving
Class E Units in the recapitalization, then, solely with respect to a number of
Class E Units equal to the number of reallocated Class A Units of such holder,
such Class E Units shall have a one-year vesting period (rather than the
five-year vesting period applicable to Class E Units generally). For the
avoidance of doubt, book-up may occur on a partial basis and, in the event of a
change of control, Class A Units, Class A-1 Units and Class E Units will
participate based on their capital accounts relative to those of the Class B
Units.

 

1 

See footnote with description of vesting below.

2 

Specific mechanics to be agreed so that such Class A Units vote proportionately
with the public shares; i.e., Class A Shares.



--------------------------------------------------------------------------------

 

 

•  Treatment of Cancelled / Re-Allocated Units. See “Preferred Securities –
Additional Consideration.”

 

•  Vesting criteria and termination consequences with respect to the reallocated
Units will be determined by the Board of Directors of Och-Ziff (the “Board”) (in
a manner no less favorable than the existing plan terms).3

 

•  Any Class A-1 Units that are not cancelled in connection with the vesting of
Class E Units in accordance with their terms will be forfeited and cancelled by
Och-Ziff.

 

•  During the Distribution Holiday (as defined below), the Management
Arrangements shall not be waived, amended, supplemented or otherwise modified
without the approval of the Chief Executive Officer and the Compensation
Committee of the Company; provided, that in the case of the “Named Executive
Officers” of the Och-Ziff Group, such Management Arrangements shall not be
waived, amended, supplemented or otherwise modified in any material respect,
including any issuance of equity securities to the parties to the Management
Arrangements, without (i) the applicable CEO / Compensation Committee approvals
and (ii) the approval of at least 5 out of 7 members of the Board (or if the
size of the Board is subsequently increased or decreased, such other
supermajority vote as represents at least two-thirds of the directors) supported
by the advice of a third party compensation consultant.

 

3 

i.e., pro-rata vesting in years 3, 4 and 5 (1/3 on each of December 31, 2020,
2021 and 2022), with (i) all unvested units to be forfeited upon a termination
for cause to the extent consistent with the Och-Ziff Group’s existing practice,
(ii) all unvested units to be forfeited upon a resignation and (iii) upon a
termination without cause, all units to continue to vest proportionately based
upon (x) the period from December 31, 2017 that such individual was employed
plus an additional 12 month period relative to (y) the period commencing on
December 31, 2017 and ending December 31, 2022 (e.g., in the case of a
termination without cause on December 31, 2019, 3/5 of such individual’s units
would be vested); provided, however, that in no event shall the vesting of units
described in this clause (iii) exceed 100%.

 

8



--------------------------------------------------------------------------------

 

 

•  Class D Units. Holders of Class D Units will have a one-time election to
convert to Class E Units. Former executive managing directors will be able to
elect to convert their Class D Units to vested Class E Units. Active executive
managing directors will be able to convert their vested Class D Units to Class E
Units, subject to a one-year vesting period. However, such units would vest if
the active executive managing director is terminated without cause. Active
executive managing directors will be able to convert their unvested Class D
Units to Class E Units that would retain their existing vesting schedules.
Unvested Class D Units that are scheduled to vest in less than 12 months at time
of restructure will be subject to a one-year vesting period. Except as expressly
provided above, the Class E Units received in respect of Class D Units will have
no Class A-1 Units associated with them and will retain all rights, including,
without limitation, rights to receive TRA payments, participation in change of
control and full voting rights.

DISTRIBUTION HOLIDAY; MINIMUM CASH BALANCE:  

•  The Och-Ziff Group will initiate a “Distribution Holiday” on the A / D / E /
P Units and RSUs that will terminate on the earlier of (i) the achievement of
$600 million of “Distribution Holiday Economic Income” and (ii) April 1, 2026.4
During the Distribution Holiday (i) P Unit prices will be adjusted to take into
account performance and distributions during such period, (ii) RSUs shall
receive in-kind distributions in respect of dividends or distributions paid to
the A Shares, in each case of the foregoing clauses (i) and (ii) in an aggregate
amount not to exceed $0.40 per P Unit or RSU cumulatively during the
Distribution Holiday, as applicable, and in accordance with their existing terms
(provided that such $0.40 cap shall not apply to any RSUs held by non-executive
managing director employees or non-participating executive managing directors)
and (iii) income will be allocated for book and tax purposes to reflect the
revised distribution entitlements of the Class A / B / D / E / P Units.

 

4 

“Distribution Holiday Economic Income” to be defined as Economic Income,
calculated in a manner consistent with the practice of Och-Ziff as of the date
hereof, as adjusted for non-cash items, less any preferred dividends and/or
interest, less any Permitted Dividends.

 

9



--------------------------------------------------------------------------------

 

 

•  The Och-Ziff Group will maintain a minimum free cash balance5 of no more than
$200M while any Preferred Securities (as defined below) are outstanding.

 

•  The Och-Ziff Group may establish a cumulative discretionary one-time basket
of up to $50M in the aggregate which will not be subject to the Distribution
Holiday or any cash sweep described in this Term Sheet (the “Discretionary
Basket”); provided, however, that (i) up to $7 million per 12-month period in
respect of non-financed risk retention for CLOs, (ii) warehouse lines for CLOs
consistent with the Och-Ziff Group’s past practice, (iii) the funding of
unfunded commitments in respect of existing investments by the Och-Ziff Group in
Och-Ziff funds (excluding CLOs) and (iv) recycling of proceeds from redemptions
of existing investments by the Och-Ziff Group in Och-Ziff products in new firm
products shall each be permitted and, for the avoidance of doubt, shall not be
subject to the Discretionary Basket. Other than as described in the preceding
sentence, the Och-Ziff Group may only use the Discretionary Basket to fund new
firm investments or new firm products, or to fund share buybacks in an amount
not to exceed $25 million in the aggregate (which will include any amounts in
respect of Excess RSU Settlements) (the “Restricted Activities”), and, for the
avoidance of doubt, shall not use such Discretionary Basket to fund employee
compensation payments.6 The Och-Ziff Group may only engage in the Restricted
Activities or any other activities related to the strategic expansion of the
Och-Ziff Group using funds from the Discretionary Basket, and for the avoidance
of doubt, the Och-Ziff Group may not use any other funds of the Och-Ziff Group
with respect to such activities. The foregoing will only apply as long as the
cash sweep is in effect.

 

5 

“Free cash balance” to be mutually agreed and defined in a manner consistent
with the practice of Och-Ziff as of the date hereof, eliminating any double
counting and in a manner consistent with the treatment of items that are
specifically addressed herein (e.g., cash sweep of any Designated Proceeds or
Accrued Unrecognized Incentive other than the Designated Accrued Unrecognized
Incentive and TRA payments).

6 

For the avoidance of doubt, the basket cannot be used for new compensation
arrangements for employees; however, any cash settlement of RSUs in excess of
the Permitted RSU Settlements (as defined below) would be permitted, subject to
Board approval (“Excess RSU Settlements”); however, any such Excess RSU
Settlements may only be funded using the $25 million aggregate basket permitted
to be used for share buybacks.

 

10



--------------------------------------------------------------------------------

 

•  Class A / D / E Units will be subject to achieving a book-up before they can
be exchanged into Class A Shares of Och-Ziff. Once the book-up occurs, the
applicable Class A Units shall be freely exchangeable and tradeable, subject to
the exchange restrictions below. The P Units will continue to be subject to
their existing book-up thresholds.

 

•  The book-up of the Class A /D / E Units shall occur automatically, upon (i) a
sale, exchange or liquidation at any time or (ii) from time to time after the
end of the Distribution Holiday, in each case accordance with the applicable
waterfall and an objective book-up methodology (collectively, the “Book-up
Methodology”) to be mutually agreed. The Book-up Methodology will provide, among
other things, (1) that the holders of Class A Units will retain the benefit of
the capital accounts (including following the reallocation and/or forfeiture of
the Class A-1 Units) as of the date immediately preceding announcement of the
transactions contemplated hereunder (and federal income tax basis and other tax
attributes, including, without limitation, the debt allocations pursuant to
Section 752 of the Internal Revenue Code of 1986, as amended, to the extent
permissible) with respect to the Class A-1 Units to be reallocated and/or
forfeited hereunder, (2) the principles for book-up of the Class A Units which
will result in, to the extent possible, allocations of net gains such that each
Class A Unit’s capital account will be no less per unit than each Class B Unit’s
capital account and (3) the objective criteria with respect to the eligibility
of Class A Units for a book-up. Except as required by a change in applicable
laws, regulations or other IRS guidance following the date on which the Book-up
Methodology is agreed or upon the written advice of outside counsel to the
Och-Ziff Group as to the interpretation of the tax law, the Book-up Methodology
may not be amended (directly or indirectly, whether by merger, recapitalization,
amendment, or otherwise) in a manner that is adverse to the Class A Units
without the consent of holders of a majority of Class A Units.

 

11



--------------------------------------------------------------------------------

 

•  Prior to the expiration of the Distribution Holiday, an Exchange Committee
(to be comprised of the CEO and CFO), in consultation with the Board, will have
the authority to permit exchanges of vested and booked-up Class A / D / E Units,
which exchange windows will be made available to all holders of vested and
booked-up Class A / D / E Units on a pro rata basis.

 

•  Following the termination of the Distribution Holiday, any holder of Class A
/ D / E Units shall be free to exchange his or her vested units over a period of
two years in three equal installments commencing upon the date of the
termination of the Distribution Holiday and on each of the first and second
anniversary thereof (and thereafter such units shall be freely exchangeable);
provided, that in no event shall the restrictions on exchange of any such
classes be more or less favorable to the holders of such class relative to such
other classes (other than any Class B Units held by Och-Ziff), except to the
extent resulting from book-up or vesting limitations.

 

•  Following the termination of the Distribution Holiday, Class A Units and
Class E Units (whether vested or unvested) will receive distributions even if
such Class A Units and Class E Units, as applicable, are not booked-up.

PREFERRED SECURITIES:  

New Debt Securities. $200M of the existing preferred securities (the “Existing
Preferred”) will be restructured into debt which shall have the same terms and
conditions as Och-Ziff’s 2018 credit facility (the “Debt Securities”) (other
than in respect of amortization, as described below, or as otherwise expressly
set forth herein). The $200M of Debt Securities will not accrue interest until
February 2020.

 

•  Debt Securities will be unsecured and will rank (i) junior to the 2018 credit
facility and (ii) senior to the New Preferred Securities (as defined below) and
all other current or future indebtedness of the Och-Ziff Group.

 

•  The Debt Securities will have a maturity date of the earlier of (i) 5 years
from the repayment of the New Preferred Securities and (ii) April 1, 2026.

 

12



--------------------------------------------------------------------------------

 

•  The $200M of the Debt Securities shall be subject to mandatory, straight-line
annual amortization of 20% per annum (provided that in no event shall
amortization payments on the Debt Securities, together with amortization
payments on the Incremental Debt Securities (as defined below), be required to
exceed $40M; it being understood that the payment of the remaining balance of
the Debt Securities and Incremental Debt Securities (together with any interest
or other outstanding obligations thereunder) on the maturity date will not be
subject to such restrictions), commencing upon the earlier of (i) the one-year
anniversary of the repayment of the New Preferred Securities and (ii) 3/31/22.

 

•  For a period of nine months after the repayment of the New Preferred
Securities, Och-Ziff will have the option to voluntarily repay up to $200M of
the initial Debt Securities at a 5% discount.

 

•  If the Och-Ziff Group is prohibited from repurchasing any New Preferred
Securities with the Designated Proceeds pursuant to the cash sweep described
below, the Debt Securities shall provide that the Och-Ziff Group shall
(i) deposit the Designated Proceeds into a third party escrow account and
(ii) to the extent such prohibitions remain, use the amounts in such escrow
account to repay any New Preferred Securities upon conversion into Incremental
Debt Securities; provided, that such amount shall be used to repurchase New
Preferred Securities to the extent that such prohibition is no longer in effect.

 

New Preferred Securities. The remaining $200M of the Existing Preferred will be
restructured into a new preferred equity security (the “New Preferred
Securities” and, together with the Debt Securities and Incremental Debt
Securities, the “Preferred Securities”) which will have substantially the same
terms and conditions as the Existing Preferred (including the formation of a
Holders’ Committee to be comprised of DSO as the sole member), except that,
other than following the occurrence of a Discount Termination Event, Och-Ziff
will have the option to voluntarily repay the remaining $200M of the New
Preferred Securities at a (1) 25% discount until 4/1/21; and then (2) 10%
discount at any time between 4/1/21 and 3/31/22 (such applicable rate, the
“Discount Rate”), and any mandatory payments as a result of the cash sweep
described below will be entitled to the same discount. For purposes hereof,

 

13



--------------------------------------------------------------------------------

 

“Discount Termination Event” means any of (i) a material and ongoing default
under Och-Ziff’s credit agreement or the agreement governing the Debt
Securities, (ii) a decrease in AUM (other than funds in wind-down as of the date
hereof, CLO AUM and other than any redemptions made by DSO or other former
executive managing directors of Och-Ziff or their related entities (including
the Liquidity Redemption)) (the “Non-Affiliate AUM”) in excess of 40% as
compared to the Non-Affiliate AUM as of December 31, 2018, (iii) a liquidation,
bankruptcy or other restructuring or (iv) the occurrence of other similar events
to be set forth in definitive agreements.

 

To the extent that the New Preferred Securities are not repaid in full on or
prior to 3/31/22, then, at the option of the holder thereof, all or any portion
of the principal amount of such New Preferred Securities (together with any
accrued but unpaid interest thereon) shall be automatically converted into Debt
Securities on a dollar-for-dollar basis without any further action by the
Och-Ziff Group or any other person (the “Incremental Debt Securities”). For the
avoidance of doubt, such converted Debt Securities will have the same terms as
the $200M of Debt Securities.

 

So long as any New Preferred Securities are outstanding, without the consent of
the Holders’ Committee, the Och-Ziff Group shall not create any new class of
equity securities or issue any equity securities in any existing class that
would be senior or pari passu to the New Preferred Securities (or amend the
terms of an existing class of equity securities to become senior or pari passu
to the New Preferred Securities).

 

14



--------------------------------------------------------------------------------

 

 

Cash Sweep.

 

a)  During the Distribution Holiday, on a quarterly basis,7 100% of all economic
income8 (after accounting for normalized public dividends as determined by the
Board (but subject to an annual minimum of 20% of distributable earnings per
year, and an annual maximum of up to 30% of distributable earnings or, if the
minimum would be $0.10 or less, then up to $0.10 per public share per annum)
(the “Permitted Dividend”) will be applied to repay the 2018 credit facility and
then repurchase the New Preferred Securities (in each case, together with
accrued interest); and

 

b)  Any gross proceeds resulting from the realization of Accrued Unrecognized
Incentive in respect of the Specified Funds (the “Designated Accrued
Unrecognized Incentive”) (net of compensation arising from such realization
consistent with compensation allocations as of the date hereof) and 85% of the
after tax proceeds from any asset sales or other dispositions will be used to
repay the 2018 credit facility and then the New Preferred Securities
(collectively, the “Designated Proceeds”). For purposes of the foregoing, the
“Specified Funds” shall be consist of the funds listed on Schedule 2.

 

7 

Details to be mutually agreed and subject to further analysis.

8 

“Economic income” to be mutually agreed and defined in a manner consistent with
the practice of Och-Ziff as of the date hereof, eliminating any double counting
and in a manner consistent with the treatment of items that are specifically
addressed herein (e.g., cash sweep of any Designated Proceeds or Accrued
Unrecognized Incentive other than Designated Accrued Unrecognized Incentive and
TRA payments). For the avoidance of doubt, and consistent with the Company’s
financial model, Economic Income for the purposes of the Cash Sweep shall be
adjusted for non-cash items and net of the following items, in an amount not to
exceed $9 million per year in the aggregate with respect to items (1) through
(4): (1) release of the risk retention capital with respect to the existing U.S.
CLOs; (2) Partnership’s Ownership Stake in TRA Liability; (3) CLO Risk
Retention; (4) Annual Capex; (5) 50% normal course cash settlement for up to
20 million RSUs per year (“Permitted RSU Settlements”); (6) Mandatory Preferred
Debt Amortization (New Debt Securities); (7) Preferred Dividends and/or
Interest; and (8) Permitted Dividends.

 

15



--------------------------------------------------------------------------------

 

c)  No later than January 1, 2019, all free cash on the balance sheet in excess
of the minimum free cash balance together with any gross cash resulting from the
realization of any incentive income earned in respect of the Och-Ziff funds that
are currently in wind down (estimated at approximately $60 million) will be used
to repay the 2018 credit facility. Any gross proceeds resulting from the
realization of Accrued Unrecognized Incentive other than the Designated Accrued
Unrecognized Incentive (net of compensation arising from such realization
consistent with compensation allocations as of the date hereof) will be used to
repay the 2018 credit facility debt only. However, it is the intention of the
parties that the Designated Proceeds be used to repurchase the New Preferred
Securities; accordingly, if any of the Designated Proceeds are used to repay the
2018 credit facility debt, then following repayment of the 2018 credit facility
debt, the Company will use proceeds realized from Accrued Unrecognized Incentive
other than the Designated Accrued Unrecognized Incentive to repay a
corresponding amount of the New Preferred Securities.

 

d)  For the avoidance of doubt, in no situation shall the Cash Sweep described
in clause (a) above force the Och-Ziff Group to drop below a minimum free cash
balance of $200M.

 

Accrued Unrecognized Incentive Protections. Any direct or indirect amendment,
waiver or other modification of the terms of the Designated Accrued Unrecognized
Incentive or the real estate commingled funds Accrued Unrecognized Incentive
(including any material change in the timing of any realization thereof, subject
to any mutually agreed exceptions consistent with past practice and, in the case
of the real estate commingled funds, excluding any delay or deferral based on
commercially reasonable business rationale provided that such delay or deferral
similarly impacts all beneficiaries of such incentive including the general
partner of the relevant fund) will require the consent of the Holders’ Committee
of New Preferred Securities. In addition, the Och-Ziff Group shall continue to
manage the Specified Funds in a manner that is consistent with past practice
and, without the prior consent of the Holders’ Committee of New Preferred
Securities, it shall not take any action with respect to the Specified Funds
which would adversely impact the Designated Accrued Unrecognized Incentive or
otherwise result in the payment of proceeds associated with the realization of
Designated Accrued Unrecognized Incentive to be

 

16



--------------------------------------------------------------------------------

 

delayed to a date following the expiration of the term of each Specified Fund,
subject to any mutually agreed exceptions consistent with past practice. The
parties will agree on mutually acceptable terms regarding realization and
collection of any Designated Proceeds and Designated Accrued Unrecognized
Incentive. The foregoing provisions of this paragraph are subject to the
exception set forth on Schedule 1.

 

For the avoidance of doubt, the cash sweep and the foregoing Accrued
Unrecognized Incentive protections will cease to apply at such time as none of
the New Preferred Securities and Incremental Debt Securities are outstanding.

 

Prohibition on New Indebtedness. The Och-Ziff Group will be prohibited from
refinancing or incurring any new indebtedness (or incurring liens or diverting
assets) (other than in respect of capital leases and risk retention with respect
to CLOs, aircraft leasing transactions, and, if mutually agreed, other
securitizations to be discussed as part of the definitive documentation, in each
case entered into in the ordinary course of business consistent with past
practice) without the consent of the Holders’ Committee of New Preferred
Securities other than indebtedness that is incurred and issued to
contemporaneously pay in full all obligations (including principal, interest and
other amounts owed or accrued) under the Preferred Securities.

 

Additional Consideration. As additional consideration for the restructuring of
the Preferred Units, (x) the holders of the Preferred Units will forfeit
7.5 million Class A Units (which units may be reallocated for use by the CEO and
the Compensation Committee) and (y) DSO will waive his right to reallocate (and,
under certain circumstances, be reissued) the Units cancelled pursuant to the
3/28/18 reallocation agreement.

REDEMPTION:  

•  DSO and his related entities (collectively for this section and the
Governance section, “DSO”) will redeem all of his liquid balances in the
Och-Ziff Group each fiscal quarter for a period lasting two consecutive fiscal
quarters starting with the fourth quarter of 2018, other than the liquid
balances currently in the OZ credit opportunities

 

17



--------------------------------------------------------------------------------

 

fund (the “Credit Fund Balance”), which will be redeemed in full on
September 30, 2019 (the payment of all such redemptions other than the OZ Credit
Balance in full, the “Liquidity Redemption”).9 The Liquidity Redemption shall be
made as to 50% of the liquid balances in the fourth quarter of 2018, and as to
the remainder in the first quarter of 2019. If (i) the Och-Ziff Group has
advised DSO in writing that he may not withdraw capital invested in the firm
that he has requested to withdraw, or (ii) (x) DSO is advised in writing by his
counsel (which written advice is promptly furnished to the Och-Ziff Group) that
he is prohibited by law from withdrawing capital invested in the firm that he
has requested to withdraw and (y) counsel to the Och-Ziff Group does not
thereafter inform DSO in writing that he is not so prohibited (any such blockage
or restriction, a “Withdrawal Restriction”), then the Transition Date (as
defined in the Governance section below) shall be deferred and the Liquidity
Redemption extended if and to the extent contemplated by the following
subparagraph.

 

•  In the event that (i) DSO is prohibited by a Withdrawal Restriction from
withdrawing an amount of capital that he has, in accordance with the applicable
fund documents, requested to withdraw during a redemption window, (ii) DSO so
seeks in each subsequent redemption window pertinent to such withdrawal request
to withdraw any unwithdrawn amount of such request and (iii) DSO is prohibited
by subsequent Withdrawal Restrictions from withdrawing the remaining unwithdrawn
amount thereof, then the Transition Date shall be tolled until 30 days following
the closing of the next redemption window pertinent to such withdrawal request
as to which no Withdrawal Restriction restricts DSO’s ability to withdraw
unwithdrawn amounts requested to be withdrawn. The provisions of the preceding
sentence may apply sequentially to subsequent redemption windows and
simultaneously to multiple requests to withdraw capital.

 

9 

For the avoidance of doubt, Liquidity Redemption will exclude side pockets and
related holdbacks, funds in wind-down and audit holdbacks. If any such
investments are liquidated or otherwise released, then, without further action
by DSO or any other person, such investments will be redeemed during the next
redemption window.

 

18



--------------------------------------------------------------------------------

 

•  In addition, notwithstanding anything to the contrary contained herein, the
Vote Holiday is subject to and shall not be of any force or effect unless and
until the occurrence of the Liquidity Redemption and until DSO shall have
received the Credit Fund Balance.

GOVERNANCE:  

•  On the 30th day following the completion of the Liquidity Redemption (such
date, the “Transition Date”), DSO will relinquish his proxy under the Class B
Shareholders Agreement and disband the Class B Shareholder Committee. The
Transition Date shall be tolled as described herein and, for the avoidance of
doubt, shall not occur unless and until DSO shall have received all of the
liquid balances (other than in respect of the Credit Fund Balance).

 

•  No later than the next annual meeting of shareholders of Och-Ziff that is at
least 30 days following the Transition Date, DSO will resign as a director of
the Board but will have the right to designate a director (which such director
shall not be subject to the New York Stock Exchange’s (“NYSE”) director
independence requirements (the “DSO Designated Director”) to serve in his place
as a director of the Board for as long as DSO continues to own either
(i) Preferred Securities with an initial liquidation preference not less than
33% of the initial liquidation preference of the Preferred Securities owned by
DSO immediately following the creation of the Preferred Securities or (ii) a
number of common equity units (on an as-converted basis) of the Och-Ziff Group
not less than 33% of the number of common equity units (on
an as-converted basis) of the Och-Ziff Group owned by DSO, in each case,
immediately after giving effect to the transactions contemplated hereby.10

 

•  The existing slate of directors would be expected to continue for another
term. If any Class B director (other than DSO or his replacement as contemplated
by the preceding bullet) resigns or otherwise ceases to serve on the Board at or
prior to annual meeting of shareholders in 2019 (including any adjournment or
postponement

 

10 

Subject to the DSO Designated Director satisfying the NYSE’s director
independence requirements, the DSO Designated Director shall be entitled to
serve as a member of the Compensation Committee until the earlier of (i) the
repayment of the New Preferred Securities, (ii) April 1, 2022 and
(iii) October 1, 2021 if 50% of the New Preferred Securities are repaid on or
prior to such date.

 

19



--------------------------------------------------------------------------------

 

thereof, the “2019 Meeting”), the replacement director shall be an individual
who shall qualify as an independent director and be appointed by DSO (in his
capacity as the member of the Class B Committee) as a Class B Director with the
approval, which should not be unreasonably withheld, of the Nominating,
Corporate Governance and Conflicts Committee.

 

•  If any other member of the Board of Directors resigns at or prior to the 2019
Meeting, the Nominating, Corporate Governance and Conflicts Committee will
nominate a successor, subject to approval by DSO, which should not be
unreasonably withheld.

 

•  Effective as of the Transition Date, (i) the Chief Executive Officer and
Chief Financial Officer of the Company will be appointed as the directors of
Och-Ziff Holding Corporation and the members of Och-Ziff Holding LLC (consistent
with the Governance Term Sheet), (ii) the Chief Executive Officer of the Company
will replace DSO as PMC Chairman and Chairman of the PMC, (iii) the Chief
Executive Officer and Chief Financial Officer of the Company will replace DSO as
the general partner of the operating partnerships and as a member of all
internal firm committees and (iv) the then-current director(s) of the fund
boards other than DSO and, if elected by the Company, the Chief Executive
Officer and/or the Chief Financial Officer of the Company, will serve as
directors of the fund boards.

TAX RECEIVABLE AGREEMENT:  

•  Subject to the implementation of the corporate conversion of Och-Ziff, the
Tax Receivable Agreement will be amended to provide that no amounts are payable
to DSO and all other recipients of TRA payments (collectively, the “TRA
Recipients”) for the 2017 and 2018 tax year under the Tax Receivable Agreement;
except to the extent of the excess of (A) the actual amount payable in respect
of the 2018 tax year over (B) the theoretical amount payable determined assuming
(1) the C-corporation conversion described below occurs in 2019 and (2) that
taxable income does not exceed reported economic income, it being acknowledged
and agreed that to the extent the actual TRA liability payment for 2018 exceeds
the theoretical TRA liability calculated using the aforementioned assumptions,
such excess will be payable to the TRA Recipients for calendar year 2018 in
accordance with the normal payment schedule.

 

20



--------------------------------------------------------------------------------

 

•  Beginning with the 2019 tax year payments and thereafter, the 85% of tax
savings that TRA Recipients are entitled to receive under the Tax Receivable
Agreement will be reduced to 75%, and Och-Ziff will retain the remaining 25% of
the tax savings that are not paid to the TRA Recipients.

 

•  DSO and the current holders of Class A Units will retain their TRA benefits
in respect of any units reallocated as described above.

 

•  For the avoidance of doubt, holders of Class D Units will retain their TRA
benefits.

 

•  Recipients of Class E Units resulting from the reallocation of Class A-1
Units will not be entitled to any TRA payments with respect to such Class E
Units, rather such TRA payments shall be paid to DSO and the other holders of
Class A-1 Units. For the avoidance of doubt, recipients of converted Class D
Units to Class E Units do retain TRA payments.

CERTAIN PROTECTIONS:  

The definitive agreements to include customary affirmative and negative
covenants to protect the terms of the restructured Preferred Securities and
Class A Units, including:

 

•  The consent of holders of a majority of Class A Units shall be required for
the Och-Ziff Group to take any action (directly or indirectly, whether by
merger, recapitalization, amendment, or otherwise) that is adverse to the
holders of Class A Units in a manner disproportionate to the holders of the
Class A Shares (taking into account, for such purposes, the effect on the
Class A Shares and/or the Class B Units in the operating partnerships),
including, for the avoidance of doubt, any amendments to the terms of the
Class D / E / P Units or RSUs, the disproportionate allocation of income (loss)
to any class of units or the creation of any class of equity securities pari
passu or senior to the Class A Units. In addition, the consent of holders of a
majority of Class A Units shall be required for the issuance of any Class A
Units. Notwithstanding the foregoing, during the period from the effective date
until the achievement of the book-up following the end of the Distribution
Holiday (the “Outstanding

 

21



--------------------------------------------------------------------------------

 

Book-up Period”), without the consent of the holders of a majority of the
Class A Units, the Och-Ziff Group shall not create any new class of equity
securities that would be senior or pari passu to the Class A Units (or amend the
terms of an existing class of equity securities to become senior or pari passu
to the Class A Units).11 In connection with any consent to be obtained from the
holders of Class A Shares, no consent fee or other consideration shall be
offered to such holders.

 

•  The Och-Ziff Group will reimburse the holders of the Debt Securities, New
Preferred Securities and the Class A Units with respect to any reasonable fees
and expenses (including attorneys’ fees) incurred by such holders in connection
with protecting the interests or enforcing the rights of such securities.

 

•  Other covenants on the same terms as those contained in the Och-Ziff Group’s
2018 credit facility debt.

 

•  For the avoidance of doubt, the transactions contemplated hereby, and any
discussions in connection herewith, will not constitute a “Withdrawal” by DSO
pursuant to the limited partnership agreements of OZ Advisors LP, OZ Advisors II
LP and OZ Management LP (each such entity, an “Operating LP” and together, the
“Operating Group”, and each such limited partnership agreement, a “LPA”) or the
Class B Shareholders Agreement, and DSO’s continuing rights and obligations with
respect to the Och-Ziff Group will be determined in the manner set forth in this
Term Sheet.

NAME:   The Och-Ziff Group will cease using the “Och” and “Ziff” names in any
official or unofficial capacity no later than December 31, 2019. CONSENTS:   The
transactions contemplated hereby have been approved by (i) DSO and (ii) the
Conflicts Committee. The transactions contemplated hereby are subject to (a) the
further approval of (1) a majority of the minority of the holders of Class A
Units (i.e., excluding DSO and any holders of Class A Units that receive Class E
Units), (2) in the case of the TRA amendment, the requisite beneficiaries under
the TRA, including those listed on Schedule 3, and (3) the Och-Ziff Group’s
senior lenders and (b) the receipt of a customary solvency opinion.

 

11 

For the avoidance of doubt, such consent right will not limit the rights of the
preferred holders, which currently have rights to issuances of pari passu or
senior equity.

 

22



--------------------------------------------------------------------------------

  The transactions contemplated hereby will be conditioned on the Och-Ziff Group
and members of senior management entering into binding Management Arrangements
regarding commitments, compensation and restrictive covenants that are no less
favorable than those set forth on Annex A attached hereto. EQUITY PLAN   The
parties agree to take such further action (which may include voting of the
Class B proxy) to provide for shareholder approval (at a special meeting of
shareholders) of an amendment to the Company’s equity compensation plan(s) in
accordance with applicable stock exchange rules, authorizing the issuance of all
Class E Units as may be necessary to effect the transactions contemplated
hereby. INDEMNIFICATION:   The OZ Group will provide full indemnification
protection to DSO and the participating former executive managing directors with
respect to the transactions contemplated by this Term Sheet. RELEASE:   In
relation to the transactions contemplated by this Term Sheet, the OZ Group, its
Board and the active partners shall provide DSO and the participating former
executive managing directors with a full release, and DSO and the participating
former executive managing directors shall provide the OZ Group, its Board and
the active partners with a full release. COMMUNICATIONS:   The parties will
agree to consistent messaging. In this regard, the parties will help the
Och-Ziff Group craft, create and participate in messaging regarding the benefits
brought by the restructuring contemplated by this Term Sheet to the Och-Ziff
Group, including its public shareholders. DEFINITIVE DOCUMENTATION:   The
obligations of the parties hereto are subject to DSO and the Och-Ziff Group
entering into definitive documentation memorializing the terms and conditions
contained in this Term Sheet as soon as possible, and in any event no later than
January 15, 2019. EXPENSES:   The Och-Ziff Group will reimburse DSO for all
out-of-pocket fees and expenses incurred in connection with the transactions
contemplated by this Term Sheet, including the fees and expenses of attorneys
and a financial advisor selected by DSO, up to $5 million.

 

23



--------------------------------------------------------------------------------

NON-CIRCUMVENTION:  

•  The Och-Ziff Group and DSO will be bound by non-circumvention restrictions
prohibiting the Och-Ziff Group from taking actions that would otherwise be
inconsistent with the terms and intent of this Term Sheet.

 

•  Notwithstanding the foregoing, nothing in this Term Sheet will limit or
otherwise modify any of DSO’s contractual rights or any of DSO’s rights as a
shareholder of OZ (including, without limitation, the consent and other rights
relating to DSO’s preferred securities) that are not expressly to be modified or
amended pursuant to this Term Sheet. Without limiting the foregoing, except as
expressly modified by this Term Sheet, the terms of that certain “Governance
Terms” term sheet, dated January 27, 2018, shall remain in full force and
effect.

TAX CLASSIFICATION   Och-Ziff intends to change its tax classification from a
partnership to a corporation effective December 31, 2018; provided that
(i) there can be no assurance that such date will be achieved and (ii) Och-Ziff
will make a public filing confirming the actual date of effectiveness on or
before December 31, 2018.

 

24



--------------------------------------------------------------------------------

Annex A

Compensation

 

  •  

There will be a 20% reduction of annual compensation to certain executive
managing directors.

 

  •  

Subject to Section 409A of the Internal Revenue Code of 1986, as amended, the
remainder will be subject to vesting and be awarded to certain executive
managing directors (except J. Levin & R. Shafir, whose compensation splits will
remain consistent with the splits in their current contracts) as follows: 75% in
cash (breakpoints and lower cash % for higher comp levels); and 25% in RSUs
and/or DFIs, with the percentages to be awarded in RSUs and DFIs to be decided
annually and approved by the Compensation Committee.

 

  •  

The 2018 Partner Incentive Pool will be extended to continue during the
Distribution Holiday, provided that the Partner Incentive Pool shall not be on
terms more favorable than those approved by the Compensation Committee of the
Board in July 2018.

Senior Management Team Commitment

 

  •  

Jimmy Levin will commit to a two (2) year non-compete that steps down to one (1)
year on January 1, 2022.

 

  •  

Wayne Cohen, Tom Sipp and David Levine will each commit to a two (2) year
non-compete that steps down to one year (1) on January 1, 2021.

 

  •  

Rob Shafir to continue with his non-compete: two (2) year non-compete that steps
down to 18 months at the conclusion of the term of his contract (February 5,
2022).

 

  •  

The senior investment professionals named on Schedule 4 will each commit to a
two (2) year non-compete that steps down to one (1) year on January 1, 2021.

 

25